 

Exhibit 10.1



 

SHARE SALE AND PURCHASE AGREEMENT



 

SFO Enterprises pty ltd atf sfo enterprises trust

acn 603 266 333

first names (singapore) pte ltd

org no.: 614 781 154

shaffier pty ltd

acn 607 485 692

(collectively, the “VENDORS”)

 

ANVIA (AUSTRALIA) PTY LTD

ACN 605 782 849

(“PURCHASER”)

 

In connection with the sale of:

 

WORKSTAR TECHNOLOGIES PTY LTD

ACN 619 588 840

(THE HOLDING COMPANY)

 

And its wholly owned subsidiary:

 

WORKSTAR TECH (AUST) PTY LTD

ACN 619 867 613

(“THE COMPANY”)

 

 

 



 

DATE 2018

 

Parties

 

SFO ENTERPRISES PTY LTD ATF SFO ENTERPRISES TRUST ACN 603 266 333 of Level 5,
570 St Kilda Road, Melbourne, Victoria, Australia, 3004

 

FIRST NAMES (SINGAPORE) PTE LTD ORG NO.: 614 781 154 of 14 Robinson Road,
#09-01a Far East, Finance Building 048545, Singapore

 

SHAFFIER PTY LTD ACN 607 485 692 of 67 Rose St, Fitzroy, Victoria, Australia,
3065

 

(collectively, the Vendors)

 

ANVIA (AUSTRALIA) PTY LTD ACN 605 782 849 of 295 Old Cleveland Road, Coorparoo
QLD 4151 (“the Purchaser”)

 

RECITALS

 

1. The Vendor is the legal and beneficial owner of the Shares in the Holding
Company.     2. The Vendor has agreed to sell and the Purchaser has agreed to
buy the Shares for the Purchase Price and upon the terms set out hereunder.    
3. The Parties have agreed to change the officeholder arrangements of the
Holding Company and the Company.     4. The Vendor and the Purchaser has
consented to and agreed to be bound by the terms of this Agreement.     5. Each
party acknowledges that prior to signing this Agreement they have received or
have had the opportunity to seek independent legal advice that the provisions of
this Agreement are fair and reasonable.

 

THE PARTIES AGREE:

 

1 DEFINITIONS AND INTERPRETATION     1.1 Definitions

 

In this agreement:

 

Assets means all of the assets of the Holding Company and the Company including
but not limited to Goodwill, Intellectual Property, Business Records, Electronic
Addresses, Plant and Equipment and Stock of the Business, as recorded in
pre-sale documents.

 

 

 

 

 

Authorised Persons means, in relation to a party:

 

  (a) the directors, secretary and any other person appointed to act as an
authorised officer of that party;         (b) the employees of that party;      
  (c) the legal, financial and other advisers of that party; and         (d) the
respective officers and employees of those legal, financial and other advisers.

 

Business means the business of a content developer and training organization
carried on by the Holding Company and the Company, and any other business
carried on by the Holding Company and the Company.

 

Business Name means Workstar Tech (Aust) Pty Ltd.

 

Business Records means all financial statements, financial records, customer
lists, student lists, supplier lists, details of customers, students and
suppliers (including pricing policies and terms of payment), books, records and
documents relating to the Business, Assets and the Premises.

 

Business Day means a day that is not a Saturday, Sunday or public holiday in
Brisbane, Queensland, Sydney, NSW or Melbourne, Victoria.

 

Claim means a claim, action, proceeding, judgment or demand made or brought by
or against a person, however arising and whether present, unascertained, future
or contingent.

 

Company means the company described in item 2 of schedule 1.

 

Company’s Turnover means any company income derived from the Business.

 

Completion means completion of the sale and purchase of the Shares under this
Agreement.

 

Completion Date means 31 December 2019 or earlier by mutual agreement.

 

Confidential Information means the following information, regardless of form:

 

  (a) information relating to the Disclosing Party or to the Disclosing Party’s
business, including financial statements, projections, forecasts, accounts,
prospects, strategies, business processes and system functionality, business
operations, assets, liabilities, customers, client lists, personnel, suppliers,
contracts, products and stock and sales information trade secrets, know how,
ideas, Intellectual Property, prospective customers or marketing and including
discussions relating to that information;         (b) information created, based
on or derived from any information falling within any other paragraph of this
definition, including reports, analysis, adaptations and improvements; and      
  (c) the existence and terms of this agreement, including the subject matter of
this agreement and any discussions or negotiations regarding this agreement,

 

but does not include information that:

 

  (d) at the time of disclosure by or on behalf of the Disclosing Party to the
Receiving Party, was in the lawful possession of the Receiving Party, including
without any breach of any obligation of confidentiality;         (e) is in the
public domain as at the date of this agreement or subsequently enters the public
domain, otherwise than as a breach of clause 8 or any other obligation of
confidentiality; or         (f) is or was legally and properly obtained by the
Receiving Party from any other source where that other source is not or was not
then subject to any obligation of confidentiality.

 

 

 



 

Default of the Purchaser means the occurrence of one of the following events:

 

  (a) any warranties or representations set forth herein by the Purchaser to be
untrue in any material respect when made prior or at Completion; or         (b)
Purchaser’s failure to meet, comply with, or perform any covenant, agreement or
obligation on its part required within the time limits and in the manner
required in this Agreement.

 

Default of the Vendor means the occurrence of one of the following events:

 

(a)any warranties or representations set forth herein by the Vendor or the
Company to be untrue in any material respect when made prior or at Completion;
or

 

(b)Company or Vendor’s failure to meet, comply with, or perform any covenant,
agreement or obligation on its part required within the time limits and in the
manner required in this Agreement.

 

Deposit means 5% of the Purchase Price (including the lease Guarantee), which
has been paid to the Deposit Holder.

 

Disclosing Party means, in respect of the Confidential Information of the Vendor
or the Company, the Vendor and Existing Director and Secretary, and, in respect
of the Confidential Information of the Purchaser, the Purchaser and the New
Director.

 

Electronic Addresses means ending with “workstar.com.au”. and any related email
addresses.

 

Employees means employees engaged by the Holding Company or the Company in the
conduct of the Business.

 

Employee Remuneration means:

 

  ● wages, salary, commission and bonuses in respect of any Employee;         ●
annual leave (including leave loading), long service leave (whether those
entitlements are immediately payable to the employee or not) in respect of any
Employee;         ● the Company’s contributions to superannuation in respect of
any Employee;         ● payments by the Company on death, disability or
retirement of any Employee; and         ● any fringe benefit (within the meaning
of the Fringe Benefits Tax Assessment Act 1986) in respect of any Employee.

 

Encumbrance includes:

 

  (a) a security interest (as defined in the PPSA);         (b) any other right,
interest or arrangement that secures, or which has the effect of securing, the
payment of money or the performance of a debt, obligation or liability or which
has the effect of giving a person a preferential interest or priority, including
a mortgage, debenture, charge, lien, pledge, bill of sale, hypothecation, title
retention arrangement, lease, hire purchase, trust, assignment or deposit by way
of security, however described;         (c) any right, interest, power or
arrangement which has the effect of providing a person with a priority,
preference or advantage over another person, including arising from any option,
equity, preferential interest, adverse interest or third party claim or right of
any kind;

 

 

 



 

  (d) a right that a person (other than the owner) has to remove something from
an asset (known as profit á prendre), or to use or occupy the asset, including a
lease or licence or a caveat, easement or restrictive or positive covenant
affecting an asset, and any third party right or interest in any right arising
as a consequence of the enforcement of a judgement, including a garnishee order
or a writ of execution; and         (e) any agreement to give, create, grant or
register any of the above or allow any of the above to exist without regard to
the form of the transaction or agreement.

 

Goodwill means:

 

  (a) the goodwill of the Business; and         (b) the exclusive right of the
Purchaser to represent to carry on the Business as the Vendor’s successor.

 

GST has the meaning given to it by the GST Act.

 

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 

Holding Company means the company described in item 1 of schedule 1.

 

Insolvency Event means:

 

  (a) in relation to a body corporate, a liquidation or winding up, the
appointment of a controller, administrator, receiver, manager or similar
insolvency administrator to a party or any substantial part of its assets or the
entering into a scheme or arrangement with creditors or the occurrence of any
event that has a substantially similar effect to any of the preceding events;  
      (b) in relation to an individual, becoming bankrupt or entering into a
scheme or arrangement with creditors or the occurrence of any event that has a
substantially similar effect to any of the preceding events; or         (c) in
relation to a trust, the making of an application or order in any court for
accounts to be taken in respect of the trust or for any property of the trust to
be brought into court or administered by the court under its control or the
occurrence of any event that has a substantially similar effect to any of the
preceding events.

 

Intellectual Property means:

 

  (a) all trade names, trademarks, business names used by the Vendor to conduct
the Business including the Business Name;   (b) copyright in the Business
Records;   (c) Softwares, Content Library, Authoring tools;   (d) List of
clients and agreements   (e) social media accounts including but not limited to
the Facebook account operated by the Seller in promoting the Business;   (f) all
items listed in clause 27; and   (g) all licenses, consents and authorities from
third parties in respect of any of the above.

 

Liability includes any liability, loss, cost (including all legal costs and
expenses on a full indemnity basis), Claim, expense, damage, charge, penalty,
outgoing or payment, however arising and whether present, unascertained, future
or contingent, except as expressly covered under separate sections of this
agreement in relation to student advance payments, and agent commissions.

 

 

 



 

Plant and Equipment means the plant, equipment, fixtures, fittings, furniture,
furnishings and computer software used by the Vendor to conduct the Business or
otherwise specified in this Agreement.

 

PPSA means the Personal Property Securities Act 2009 (Cth).

 

PPSR means the Personal Property Securities Register established under the PPSA.

 

Premises means the premises leased by the Company and from which the Business
operates being, Level 1, 235 Commonwealth Street, Surrey Hills, NSW, 2010.

 

Premises Leases means the leases of the Premises, copies of which have been
provided to the Purchaser by the Vendor.

 

Purchase Price means $300,000.00 (inc. GST).

 

Purchaser Warranties means each of the representations and warranties given by
the Purchaser referred to in clause 7 and set out in schedule 3.

 

Receiving Party means, in respect of the Confidential Information of the Vendor
or the Company, the Purchaser and, in respect of the Confidential Information of
the Purchaser, the Vendor.

 

Records means:

 

  (a) receipts and other evidence of all sales and purchases made for the
business;         (b) tax invoices, wage and salary records;         (c) all
documents relating to GST;         (d) records of the purchase, sale and other
costs of any business assets; and         (e) all records relating to tax
returns, activity statements, fringe benefits tax returns, and contributions to
employee super.

 

Shares means Shares of the Holding Company described in item 1 of schedule 1.

 

Stock means all advertising material, trading stock, stationery, consumables and
packaging for use in the Business and on hand at Completion, but which are not
damaged or obsolete.

 

Tax means any tax, levy, excise, duty, charge, surcharge, contribution,
withholding tax, impost or withholding tax obligation of whatever nature,
whether direct or indirect, by whatever method collected or recovered.

 

Vendor Warranties means each of the representations and warranties given by the
Vendor referred to in clause 6 and set out in schedule 2.

 

  1.2 Interpretation

 

In this agreement, headings are inserted for convenience only and do not affect
the interpretation of this agreement and unless the context otherwise requires:

 

  (a) the singular includes the plural and vice versa;         (b) a gender
includes the other gender;         (c) if a word or phrase is defined, its other
grammatical forms have a corresponding meaning;

 

 

 

 



  (d) the meaning of general words is not limited by specific examples
introduced by ‘includes’, ‘including’, ‘for example’, ‘such as’ or similar
expressions;         (e) a reference to a document or instrument, including this
agreement, includes all of its clauses, paragraphs, recitals, parts, schedules
and annexures and includes the document or instrument as amended, varied,
novated, supplemented or replaced from time to time;         (f) a reference to
a party is to a party to this agreement and includes the party’s successors and
permitted transferees and assigns and if party is an individual, includes
executors and personal legal representatives;         (g) a reference to a
person includes an individual, a partnership, a corporation or other corporate
body, a joint venture, a firm, a trustee, a trust, an association (whether
incorporated or not), a government and a government authority or agency;        
(h) no provision of this agreement will be construed to the disadvantage of a
party merely because that party was responsible for the preparation of the
agreement or the inclusion of the provision in the agreement;         (i) unless
otherwise stated, a reference to a statute, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;         (j) all monetary amounts
are in Australian dollars, unless otherwise stated and a reference to payment
means payment in Australian dollars; and         (k) if the day on or by which
something must be done is not a Business Day, that thing must be done on the
next Business Day.

 

2 AGREEMENT TO SELL AND PURCHASE     2.1 Sale and purchase of Share

 

The Vendor agrees to sell and the Purchaser agrees to purchase the Shares
(together with the benefits, rights and entitlements attaching to the Shares
including but not limited to such assets, equipment, plant, chattels and stock
in trade) free from any Encumbrances on the terms and conditions of this
Agreement.

 

2.2 Title and risk

 

The title to and risk in the Shares remains solely with the Vendors until
Completion and passes to the Purchaser on and from Completion.

 

3 DEPOSIT

 

3.1 Deposit to be held by Deposit Holder

 

  (a) The Parties acknowledge that the Purchaser has paid the Deposit to the
Deposit Holder.         (b) The Deposit Holder must hold any part of the Deposit
in its trust account until the signing of this Agreement, on which date the
Deposit Holder will release the Deposit to the Vendor.

 

 

 



 

3.2 Payment of the Deposit Authorisation

 

The Purchaser hereby authorizes the Deposit Holder to release the Deposit to the
Vendor in full upon the Purchaser providing a signed copy of this Agreement to
the Vendor or the Vendor’s legal practitioner.

 

3.3 Payment of Deposit if Completion does not occur

 

If Completion does not occur and this Agreement is terminated:

 

  (a) The Deposit will be refunded to the Purchaser, if Completion does not
occur because of a Default of the Vendor and the Purchaser lawfully terminates
this Agreement; OR         (b) The Vendor, if Completion does not occur because
of a Default of the Purchaser and the Vendor lawfully terminates this Agreement.

 

4 COMPLETION     4.1 Time and place of Completion

 

Completion will take place at a time as nominated by the Vendor between 11am and
4pm on the Completion Date or any other time or place agreed in writing by the
Vendor and the Purchaser.

 

4.2 Obligations of the Vendor at Completion

 

At Completion, the Vendor must:

 

  (a) Not withdraw any cash of Company if such monies are deposited by the
Purchaser;         (b) deliver to the Purchaser:

 

  (i) a signed instrument of transfer of the Shares in favour of the Purchaser
that are in a form acceptable to the Holding Company, subject to payment of
stamp duty;         (iii) all and such original documents, information and / or
materials (whether original copies or electronic copies) in so far related to
the financial statements, records and accounts of the Holding Company and the
Company since both entities were established;         (iv) all and such
information and documents such as know-how, trade secret and manuals of the
Business as the Purchaser may reasonably require;         (v) current ASIC
corporate keys of the Holding Company and the Company;         (vi) key cards
and cheque books of Company including pin and passwords;         (vii) any other
document that the Purchaser reasonably requires to obtain good title to the
Shares and to enable the Purchaser to have the Shares noted in the Holding
Company’s records as being held in the Purchaser’s name;         (viii) evidence
reasonably satisfactory to the Purchaser of releases of any Encumbrances over
the Shares;         (ix) a written resignation letter from each officerholder of
both the Holding Company and the Company;

 

 

 



 

  (x) completed and signed general authorities for the alteration of the
signatories of each bank account of the Holding Company and the Company, to
remove the Existing Director and Secretary as a signatory;         (xi) the
certificate of incorporation;         (xii) minutes books of directors’ and
shareholders’ meetings;         (xiii) a copy of the Holding Company’s
constitutions;         (xiv) registers of members, directors, charges, and any
other statutory registers, fully entered up to the date of completion;        
(xv) cheque books, deposit books, bank statements and other banking books and
records;         (xvi) control over the financial, accounting and business
records, including copy taxation returns, assessments, and all other documents
and records held by the Holding Company relating to its business, assets,
liabilities and affairs;         (xvii) title deeds and records of ownership
relating to the Holding Company’s assets, including all leases, licences,
authorities and permits in respect of the business;         (xviii) insurance
policies held by the Holding Company and the Company;         (xix) and all
books, records, taxation returns, relating to the Company’s superannuation fund;
and         (xx) any passwords and access information; all passwords, access
codes, security pin or the alike of any websites, email accounts, social media,
software licences, CCTVs, tills- cash registers.

 

  (b) ensure that the Holding Company and the Holding Company’s officeholders
and shareholders hold duly convened meetings and resolutions are passed at those
meetings that:

 

  (i) approve the Holding Company recording the transfer of the Shares to the
Purchaser, subject to payment of stamp duty, if applicable;         (ii) approve
the issue of a new share certificate for the Shares in the name of the
Purchaser, if applicable;         (iii) approve the cancellation of the existing
share certificates in relation to the Shares, if applicable;         (iv)
appoint as directors, secretaries and public officers of the Company the New
Director as Director or Director/ Secretary of the Company with effect from
Completion; and         (v) revoke all existing authorities for the Existing
Director and Secretary to operate the Company’s bank accounts and appoint the
New Director as the signatory of the Company’s bank accounts.

 

  (c) do all other acts and execute all documents that are necessary to:

 

  (i) transfer the Shares to the Purchaser;         (ii) assist the Purchaser to
acquire ownership and access to the bank accounts of the Holding Company and the
Company;

 

 

 



 

  (iii) further remove those parties specified by the Purchaser from access to
the bank accounts of the Company; and         (iv) remove those parties
specified by the Purchaser as signatory to the bank accounts of the Company.    
    (v) complete any other transaction contemplated by this Agreement; and      
  (vi) to place the Purchaser and New Director in effective possession and
control of the Company and the Business and its Assets.

 

4.3 Obligations of the Purchaser at Completion       The Purchaser must:

 

  (a) pay the balance of the Purchase Price to the Vendor (or as directed by the
Vendor) as per clause 5 of this Agreement:         (b) at Completion, and
subject to any other clause of this Agreement, do all other acts and execute all
documents that are necessary to:

 

  (i) transfer the Shares to the Purchaser;         (ii) remove the Vendor as a
guarantor under any Premises Leases;         (iii) complete any other
transaction contemplated by this Agreement; and         (iv) other than as
recorded as a post-Completion arrangement, place the Purchaser and New Director
in effective possession and control of the Holding Company and the Business and
the Holding Company’s Assets.

 

4.4 Simultaneous actions at Completion

 

At Completion:

 

  (a) the obligations of the parties under this Agreement are interdependent;
and         (b) all actions that must be performed are taken to have occurred
simultaneously on the Completion Date but no delivery or payment is taken to
have been made until all deliveries and payments have been made.

 

4.5 Vendor’s obligations until recording of Shares

 

After Completion and until the Shares are recorded in the name of the Purchaser,
the Vendor must take all action in its capacity as the registered holder of the
Shares as the Purchaser may lawfully require from time to time.

 

4.6 Purchaser’s obligation to record

 

The Purchaser and New Director must ensure that the transfer of the Shares is
recorded in the Company’s records and notified to any relevant government
department (for example the Australian Securities and Investments Commission)
and as soon as practicable after Completion.

 

4.7 Obligations after Completion

 

If title to the Shares is not effectively vested in the Purchaser at Completion:

 

  (a) the Vendor will hold the Shares for the Purchaser until title is
effectively vested in the Purchaser; and         (b) all income, profits, rights
or benefits arising in respect of the Share, the Company, or the Business on and
from Completion will be held for the Purchaser.

 



 

 

 

4.8 Records

 

The Vendor may retain copies of any of the Records necessary for it to comply
with any applicable law (including Tax law) and to prepare Tax or other returns
required of it by law.

 

5 PAYMENT OF THE PURCHASE PRICE     5.1 The Purchase Price is the consideration
for the Shares and must be paid by the Purchaser to the Vendor according to this
Agreement.     5.2 Subject to satisfaction of the Condition Precedents, and
provided no GST is payable in relation to this transaction, the Purchaser pay
the Purchase Price as follow:

 

  (a) The Deposit (being $17,621.50), which has already been paid to the Deposit
Holder;   (b) $282,378.50 payable on the 31st March, 2019 if the Company
successfully negotiates a settlement amount or progress payment plan with the
Australian Tax Office before that date, OR on the 30th, June, 2019 if such
negotiations have not been concluded or cannot be achieved.

 

If the Purchaser has not used all reasonable endeavours to negotiate a
settlement amount or progress payment plan with the Australian Taxation Office
as soon as reasonably practicable after Completion then all outstanding amounts
of the Purchase Price must be paid on 31 March 2019.

 

5.3 All amounts owing by the Purchaser in connection with this Agreement
(including, but not limited to, the Purchase Price and any amounts in connection
with the security for the Premises) must be paid directly to the following
account:

 

Account name: SFO Administration Pty Ltd

BSB: 013-606

A/C No: 292936408

 

5.4 The Purchaser must not make any set off, deduction or withholding from
payment of any part of the Purchase Price or any other amount owing under this
agreement.     5.5 In addition to the Purchase Price, on or before 31 March 2019
the Purchaser must pay into the same bank account referred to in clause 5.3 the
amount of $52,433 being the amount of the security in place for the lease of the
Premises.

 

6 VENDOR’S WARRANTY     6.1 Vendors’ warranties

 

The Vendor’s warranties are contained in Schedule 2.

 

6.2 Warranties and indemnities

 

  (a) It is a condition of this Agreement that each warranty is true and correct
in every respect and shall be construed separately.         (b) The Vendor
acknowledges that:

 

  (i) The warranties have been given with the intention and for the purpose of
inducing the Vendor to enter into this Agreement; and

 

  (ii) The Purchaser has entered into this Agreement and agreed to the Purchase
Price payable for the shares on the basis of and in full reliance upon the
warranties.

 

 

 

 

6.3 Damages and Actions

 

If the Vendor is in breach of clause 6 of this Agreement, the Purchaser may seek
any damages from the Vendor for any loss or foreseeable loss arising from the
Vendors’ actions.

 

6.4 Vendor Warranties

 

Except as set out in this Agreement, the Vendor and Existing Director and
Secretary warrants and represents to the Purchaser and New Director to the best
of the Vendor’s and Existing Director’s and Secretary’s knowledge that each
Vendor Warranty is correct in all material respects.

 

6.5 Interpretation of Vendor Warranties

 

Each Vendor Warranty is to be construed separately and the meaning of each
Vendor Warranty is in no way limited by reference to any other covenant,
warranty or representation in this Agreement.

 

6.6 Procedure for Claims of breaches of Vendor Warranty

 

If the Purchaser or New Director becomes aware of a Claim or potential Claim for
breach of any Vendor Warranty, the Purchaser and New Director must use its best
endeavours to mitigate any Liability that may give rise to a Claim against the
Vendor or Existing Director and Secretary for breach of a Vendor Warranty.

 

6.7 Vendor’s indemnity

 

Subject to Completion occurring, each of the Vendors must severally indemnify
the Purchaser in proportion to each Vendor’s percentage ownership of the Shares
in connection with any Loss suffered or incurred by the Purchaser as a direct
result of any breach of any of the Vendor Warranties.

 

6.8 Disclosures

 

No Vendors Warranty is breached by reason of, and the Vendors are not liable to
the Purchaser or any other person for breach of any Vendor Warranty in respect
of, any fact, matter or circumstance:

 

  (a) fully and fairly disclosed in the due diligence materials provided to the
Purchaser prior to the signing of this Agreement;         (b) disclosed in any
publicly available information; or         (c) of which the Purchaser was
actually aware before the date of this agreement, including as a result of the
Purchaser’s investigations of the Holding Company and the Company.

 

6.9 No claims for consequential loss

 

To the full extent permitted by law, the Vendors are not liable (whether in
negligence or otherwise) to the Purchaser for any Loss or Claim to the extent
that the Loss cannot reasonably be considered to arise naturally from the breach
or event, fact, matter or circumstance giving rise to the Claim.

 

 

 



 

6.10 Cap and limitation

 

  (a) The maximum aggregate liability of the Vendors for all Claims made or
brought by the Purchaser under or in connection with this document, or the
transactions contemplated by it, is limited to an amount equal to the Purchase
Price actually paid by the Purchaser.         (b) The Purchaser must not make
any Claim under or in connection with this document or the transactions
contemplated by it, and the liability of the Vendors for such a Claim is
absolutely barred, unless the Purchaser gives to the Vendors notice of the Claim
setting out the fact, matter or circumstance which gives rise to the Claim, the
nature of the Claim, the amount claimed and how the amount is calculated:

 

  a. as soon as reasonably practicable after the Buyer has become aware of the
facts giving rise to the Claim; and         b. in any event, on or before the
date:

 

  i. 6 years after Completion in respect of a tax Claim; or         ii. 12
months after Completion in respect of all other Claims.

 

7 PURCHASER WARRANTIES     7.1 Purchaser Warranties

 

The Purchaser and the New Director represents and warrants to the Vendor and
Existing Director and Secretary that each Purchaser Warranty, including those
contained in Schedule 3 is true, accurate and not misleading or deceptive or
likely to mislead or deceive in any respect on the date of this Agreement and at
Completion.

 

7.2 Application of Purchaser Warranties

 

The Purchaser and the New Director acknowledges and agrees that each Purchaser
Warranty is given as at the date of this Agreement and as at Completion, except
where a Purchaser Warranty is expressed to be given as at a specific date and
then that Purchaser Warranty is given as at that date only.

 

7.3 Interpretation of Purchaser Warranties

 

Each Purchaser Warranty is to be construed separately and the meaning of each
Purchaser Warranty given by the Purchaser and the New Director is in no way
limited by reference to any other covenant, warranty or representation in this
Agreement.

 

7.4 Purchaser’s indemnity

 

The Purchaser and the New Director indemnifies the Vendor and Existing Director
and Secretary in relation to any Claim against the Vendor or Existing Director
and for any Liability suffered by the Vendor or Existing Director arising from
or in connection with any breach of a Purchaser Warranty arising from Completion
Date.

 

7.5 Continuing obligation

 

The indemnity in clause 7.4 is a continuing obligation.

 

 

 



 

8 CONFIDENTIALITY     8.1 Obligation of confidence

 

The Receiving Party must:

 

  (a) maintain the confidential nature of the Confidential Information;        
(b) only disclose Confidential Information;

 

  (i) to an Authorised Person where the Authorised Person has a need to know and
after the Receiving Party has made the Authorised Person fully aware of the
confidential nature of the Confidential Information;         (ii) with the prior
written consent of the Disclosing Party; or         (iii) as required by law
provided that the Receiving Party must give the Disclosing Party reasonable
prior notice of the proposed disclosure;

 

  (c) not use the Confidential Information for the Receiving Party’s own or
another’s advantage, or to the competitive disadvantage of the Disclosing Party;
and         (d) not copy or duplicate or allow the copying or duplication of any
Confidential Information.

 

8.2 Security and control

 

The Receiving Party must:

 

  (a) take all reasonable proper and effective precautions to maintain the
confidential nature of the Confidential Information; and         (b) immediately
notify the Disclosing Party of any potential, suspected or actual unauthorised
access, disclosure, copying or use or breach of this clause 8.

 

8.3 Return and destruction

 

If requested to do so by the Disclosing Party, the Receiving Party must
immediately cease all use of the Confidential Information and must, at its own
expense:

 

  (a) return to the Disclosing Party or destroy, as the Disclosing Party
directs, all documents or materials of any kind containing Confidential
Information, whether prepared by the Receiving Party or for the Receiving Party
as is in the possession, power or control of the Receiving Party or the
Receiving Party’s Authorised Persons; and         (b) provide to the Disclosing
Party a statutory declaration duly executed by the Receiving Party confirming
that the Receiving Party has complied with all of its obligations under this
clause 8.

 

8.4 No release

 

The return or destruction of documents or materials containing Confidential
Information under clause 8.3 does not release the Receiving Party from its
obligations of confidence under this clause 8.

 

8.5 Use and disclosure of Business related Confidential Information

 

On and from Completion, all Confidential Information relating to the Business
will be deemed to be the Confidential Information of the Purchaser and
Continuing Director for the purposes of this Agreement. The provisions of this
Agreement will then apply to that Confidential Information as though the
Confidential Information were disclosed by the Purchaser and Continuing Director
to the Vendor and Existing Director.

 

 

 



 

9 PUBLICITY AND PUBLIC ANNOUNCEMENTS

 

A party must not make or authorise the making of any press release or other
public announcement relating to the negotiations of the parties, the subject
matter of this Agreement or any of the transactions contemplated by this
Agreement unless:

 

  (a) it has the prior written approval of the other party; or         (b) the
release or announcement is required to be made by law or the rules of a
securities exchange, in which case, the party making the release or announcement
must give the other party a reasonable opportunity to comment on the contents of
the release or announcement before its release.

 

Following Completion, the Vendor and the Purchaser, if requested by the other,
work in good faith to prepare a joint statement that may be issued to any third
party by the other, regarding the change in control of the Company.

 

10 GST     10.1 Interpretation

 

Words and expressions used in this Agreement which are defined in the GST Act
have the same meanings given to them in the GST Act.

 

10.2 Consideration does not include GST

 

The consideration for any supply made under or in connection with this Agreement
does not include an amount for GST, unless it is expressly stated in this
Agreement to be inclusive of GST.

 

10.3 Recovery of GST

 

If GST is or becomes payable on any supply made under or in connection with this
Agreement the party required to provide the consideration for the supply (which
in this transaction would be the Purchaser) must pay, in addition to and at the
same time as the consideration is provided, an amount equal to the amount of GST
on the supply.

 

10.4 Adjustment of amount recovered for GST

 

If the amount for GST recovered by a party under clause 10.3 differs from the
amount of GST payable by the party or its representative member on the supply,
the amount of the difference must be paid to or refunded by the party (as the
case requires).

 

10.5 Reimbursement or indemnity payments

 

If a party is required under this Agreement to reimburse or indemnify another
party for any amount incurred by the other party, the amount to be reimbursed or
paid by the party will be the amount incurred reduced by an amount equal to any
input tax credit that the other party or its representative member is entitled
to claim for the amount incurred and increased by the amount of any GST payable
in respect of the reimbursement or payment.

 

10.6 Tax invoice

 

The party making a taxable supply under or in connection with this Agreement
will issue a tax invoice for the supply when the amount of GST on the supply is
received.

 

10.7 No merger

 

The rights and obligations of the parties under this clause 10 do not merge on
completion or termination of this Agreement.

 

 

 



 

11 METHOD OF PAYMENT

 

Any payment to be made under this Agreement must be made by electronic bank
transfer or way of a bank cheque, as directed by the Vendor in clause 5.3.

 

12 DEFAULT     12.1 Default

 

In the event of default by a party to this Agreement, the non-defaulting party
may seek, in addition to any other legal remedy available:

 

  (i) damages; or         (ii) specific performance; or         (iii) damages
and specific performance.

 

13 COSTS AND DUTY     13.1 Costs

 

Except as otherwise stated in this Agreement, each party must pay its own costs
of negotiating, preparing and executing this Agreement and performing its
obligations under this Agreement.

 

13.2 Purchaser to pay duty

 

The Purchaser must pay all stamp duty, duties and other taxes of a similar kind
(including penalties, interest and fines) that are payable on, or relating to,
the execution of this Agreement and on, or relating to, any instrument signed
under this Agreement or any transaction contemplated by this Agreement.

 

14 REMEDIES AND DEFAULT     14.1 Each party to this Agreement acknowledges and
agrees that if any of them breach the warranties, representations, indemnities,
covenants, agreements, undertakings and obligations, for the purposes of this
clause referred to as the agreed terms, on each of their parts contained in this
Agreement, damages may not be an adequate remedy and the agreed terms will be
enforceable by injunction, order for specific performance or such other
equitable relief as a court of competent jurisdiction may see fit.     14.2 If
the Purchaser fails to pay the Purchase Price or otherwise fails to comply with
any of the terms of this Agreement then the Vendor, in addition to any other
rights which may be conferred upon the Vendor at law and/or at equity, may:

 

  (a) Affirm this Agreement and sue the Purchaser for damages for breach; or  
(b) Affirm this Agreement and sue the Purchaser for specific performance and
damages in addition to or in lieu thereof; or   (c) Terminate this Agreement and
elect to:

 

  (i) claim its rights to the Deposit and the Purchaser hereby authorizes the
Deposit  Holder to release the Deposit to the Vendor upon request from the
Vendor;   (ii) sue the Purchaser for damages for breach;   (iii) claim any costs
and outlays associated with the breach as a liquidated  damages; and   (iv) do
all or any of the foregoing.

 

 

 



 

14.3 If the Vendor is in breach of an essential term of this Agreement, then the
Purchaser, in addition to any other rights which may be conferred upon the
Purchaser at law and/or at equity, may:

 

  (a) Terminate this Agreement by written notice to Vendor;         (b) Direct
the Deposit Holder to refund the Deposit in full to the Purchaser; and        
(c) Claim and recover any costs and outlays associated with the essential breach
from the Vendor as liquidated damages.

 

15 NOTICES     15.1 General

 

Unless this Agreement expressly states otherwise, any Notice, consent, approval,
waiver or other communication (notice) in connection with this Agreement must be
in writing and signed by the sender or a person authorised by the sender. A
Notice may be given by hand delivery, prepaid post, facsimile transmission or by
electronic communication to the recipient’s current address for service for
Notices as set out in this Agreement or as amended by Notice from time to time,
or to that party’s solicitor.

 

15.2 When effective

 

A Notice given under clause 15.1 will be deemed to be received:

 

  (a) if hand delivered, at the time of delivery;         (b) if sent by regular
prepaid post, five Business Days after the date of posting if posted to or from
a place within Australia;         (c) if sent by express post, the next Business
Day after the date of posting if posted to or from a place within Australia;    
    (d) eight Business Days after the date of posting if posted to or from a
place outside Australia;         (e) if sent by facsimile transmission, when the
sender’s fax machine produces a report confirming the successful transmission of
the entire Notice including the relevant number of pages and the correct
destination fax machine number or name of recipient; or         (f) if sent as
an electronic communication, when the electronic communication is recorded as
being sent by the device from which the sender sent that electronic
communication, unless the sender knows or could reasonably be expected to know
that an electronic communication system has failed and as a result, the
electronic communication was not received,

 

unless a Notice is received after 5.00 pm on a Business Day in the place of
receipt or at any time on a non-Business Day, in which case, that Notice is
deemed to have been received at 9.00 am on the next Business Day.

 

15.3 Addresses for Notices

 

Any Notice given in connection with this Agreement must be given to the address
set out at the commencement of this Agreement or to any other address as that
party may notify to the other party.

 

16 ASSIGNMENT

 

A party must not assign or otherwise deal with any of its rights, interests or
obligations under this Agreement without the prior written consent of the other
party, which must not be unreasonably withheld.

 

 

 



 

17 AMENDMENT

 

This Agreement may only be amended or varied by a document in writing signed by
each party.

 

18 WAIVER     18.1 No waiver

 

No failure to exercise or delay in exercising any right given by or under this
Agreement to a party constitutes a waiver and the party may still exercise that
right in the future. No single or partial exercise of any right precludes any
other or further exercise of that or any other right.

 

18.2 Waiver must be in writing

 

Any waiver of any provision of this Agreement or a right created under it must
be in writing signed by the party giving the waiver and is only effective to the
extent set out in that written waiver.

 

19 COUNTERPARTS AND ELECTRONIC EXECUTION CLAUSE

 

This Agreement may be signed in any number of counterparts. Counterparts may be
exchanged by electronic transmission (including by e-mail) and all of those
counterparts taken together constitute one and the same instrument. Any party
may enter into this Agreement by signing any counterpart. This Agreement is
binding on the parties immediately upon the exchange of executed counterparts. A
copy of an original executed counterpart sent by facsimile or by e-mail
transmission:

 

  (a) must be treated as an original counterpart;         (b) is sufficient
evidence of the execution of the original; and         (c) may be produced in
evidence of all purposes in place of the original.

 

20 SEVERABILITY

 

If any provision of this Agreement is void, voidable by a party, unenforceable,
invalid or illegal and would not be so if a word or words were omitted, then
that word or those words are to be severed and if this cannot be done, the
entire provision is to be severed from this Agreement without affecting the
validity or enforceability of the remaining provisions of this Agreement.

 

21 NO MERGER

 

On Completion or termination of the transactions contemplated by this Agreement,
the rights, interests and obligations of the parties set out in this Agreement
will not merge and any provision that has not been fulfilled remains in force.

 

22 FURTHER STEPS

 

Each party agrees to promptly do all things reasonably necessary to give full
effect to this Agreement and the transactions contemplated by it, including
obtaining consents and signing documents.

 

23 TIME OF THE ESSENCE

 

Time is of the essence in this Agreement.

 

 

 



 

24 ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties about its
subject matter and supersedes all previous communications, representations,
understandings or agreements between the parties on the subject matter.

 

25 GOVERNING LAW AND JURISDICTION     25.1 Governing law

 

This Agreement is governed by the laws in force in Victoria, Australia.

 

25.2 Jurisdiction

 

The parties submit to the exclusive jurisdiction of any courts of competent
jurisdiction in the state of Victoria and any courts that may hear appeals from
those courts about any proceedings in connection with this Agreement.

 

26 RESTRAINT

 

26.1 In consideration of the Purchaser and the New Director entering into this
Agreement with substantial consideration and in order to reasonably protect the
goodwill of the Business from Completion, both the Vendor and the Existing
Director and Secretary agree in favour of the Purchaser, the New Director and
Company that:

 

  (a) without prior written consent of the Purchaser and the New Director,
neither the Existing Director and Secretary nor the Vendor will, for the period
from the date of Completion, either directly or indirectly:-

 

  - induce or solicit any person that has been an employee or agent of the
Business at any time from Agreement date until 2 years after Completion to leave
the employment or agency of the Company;         - approach or accept an
approach from any person that has been a client or customer of the Business of
the Company at any time until 2 years after Completion with a view to soliciting
or obtaining the business of that customer or client for the Vendor, Existing
Director and Secretary or any other person if such business would be in any way
similar to the business carried on by the Company;         - carry on or be
financially or otherwise interested in, whether solely or jointly with or as
partner, associate, agent, shareholder, unit holder or corporation, or be or
become engaged in or concerned with in any capacity whatever, any business which
does or attempts to do any of the above actions;         - Conduct business of a
similar type either in a physical premises or online for a period of 3 years
after Completion;         - Working as a subcontractor or consultant to any
business (‘Competing business’) that is in competition with the Company for a
period of 24 months after Completion.



 

26.2 The parties agree that each separate covenant and restraint in this clause
is reasonable and that valuable consideration has been received both directly
and indirectly by the parties to be restrained by these covenants and that each
party affected by this clause has been responsible for and approves its
drafting.     26.3 The parties agree that the words ‘directly or indirectly’
shall be given the widest possible interpretation and shall include (without
derogation from their generality) management without salary, advising or
influencing a competitive business on a continuing basis whether from direct
remuneration or benefit or otherwise, or establishing or being interested in or
influencing a competitive business through any association or arrangement with
any person, relative, nominee or trust in or over which any interest or
influence (absolute or partial) is held.     26.4 The parties agree that the
restraint contained in this clause 26 does not apply to the Vendor and the
Existing Director and Secretary in relation to any work as a compliance
consultant.

 



 

 

 

27 Intellectual Property     27.1 As soon as practicable following Completion,
the Purchaser and New Director must do all things and sign all forms necessary
to transfer all Intellectual Property and the Company’s interest in the
following to the Purchaser:

 



  ● PO Box;   ● Phone line;   ● Mobile Number;   ● Social Media accounts;   ●
Domain Name:   ●

Email Accounts.







 



27.2 If the Existing Director and Secretary receives any mail/communication to
the PO Box then the Existing Director and Secretary agrees to promptly forward
the same onto the Company and the New Director.     28 DISTRIBUTION TO THE
VENDOR

 



The Vendor agrees that the transfer of the Shares includes a transfer of any
unpaid dividend or entitlements in relation to the Shares.

 

29 PARTY AS TRUSTEE     29.1 This clause applies if any party (in this clause
each of whom is referred to as the “Trustee”):

 

  (a) has entered or in the future enters into this Agreement in the capacity of
trustee; or         (b) owes all or any part of the Purchase Price or any other
monies in the capacity of trustee,

 

of any trust or for any person (all or any of which trusts are referred to in
this clause as the “Trust”), and whether or not the other parties have notice of
the Trust.

 

29.2 The Trustee agrees that even though the Trustee enters into this Agreement
as trustee of the Trust, the Trustee also shall be liable personally for the
performance and observance of every covenant and obligation to be observed and
performed by them expressed or implied in this Agreement.     29.3 The Trustee
warrants its complete, valid and unfettered power to enter into this Agreement
pursuant to the provisions of the Trust including power to enter into the
covenants and obligations to be observed and performed by the Trustee expressed
or implied in this Agreement and warrants that its entry into this Agreement is
in the due administration of the Trust.

 

 

 



 

SCHEDULE 1 – COMPANY DETAILS

 

1 Holding Company

 

Name and ACN:   WORKSTAR TECHNOLOGIES PTY LTD ACN 619 588 840 Place and date of
incorporation:   Victoria, 7 June 2017 Registered office:   Level 5, 570 St
Kilda Road, Melbourne, Victoria, Australia, 3004

Issued share capital:

 

 

114 Ordinary Shares: 57 owned by SFO Enterprises Pty Ltd ATF SFO Enterprises
Trust AND 57 owned by First Names (Singapore) Pte Ltd

6 “B” Class Shares: All owned by Shaffier Pty Ltd

 



2. Company

 

Name and ACN:   Workstar Tech (Aust) Pty Ltd ACN 619 867 613 Place and date of
incorporation:   Victoria, Registered office:   Level 5, 570 St Kilda Road,
Melbourne, Victoria, Australia, 3004

Issued share capital:

 

  20 Ordinary Shares: All owned by Workstar Technologies Pty Ltd

 



 

 

 

SCHEDULE 2 - VENDOR WARRANTIES

 

A. Vendor’s capacity and title to Share

 

  (a) The Vendors have full title, capacity and authority to enter into this
Agreement and to sell the Shares included in the sale.   (b) Each Vendor:

 

  (i) has not committed any act of bankruptcy;   (ii) has not been served with a
bankruptcy notice or bankruptcy petition;   (iii) is not bankrupt;   (iv) has
not entered into any arrangement or composition with creditors.

 

  (c) The Vendors are the beneficial owner of the Shares included in the sale
and have, and will at the time of completion have, absolute title to those
Share.   (d) The Shares included in the sale are not, and will not be on
completion, subject to any mortgage, charge, encumbrance, or other liability
which would attach to the Shares or bind the Purchaser.   (e) The Vendors are
not involved in, or aware of, any current or threatened civil or criminal
proceedings, arbitration or dispute, relating to the Shares included in the
sale.   (f) The Vendors are not aware of any unsatisfied judgments, orders or
writs of execution against a Vendor or affecting the Shares included in the
state.

 

B. Company’s corporate status

 

  (a) The Holding Company is incorporated in Victoria, Australia under the
Corporations Law and carries on business in Australia.   (b) The Holding Company
and the Company have not received:

 

  (i) any notice, summons or order for winding up;   (ii) any notice or order
for the appointment of a receiver or other controller or administrator.

 

  (c) The Holding Company and the Company are not aware of any unsatisfied
judgments, orders or writs of execution against the Holding Company or the
Company or affecting their respective business, assets or affairs.   (d) The
Company:

 

  (i) has no subsidiaries;   (ii) is not the member of any partnership or joint
venture;   (iii) is not a trustee.

 

  (e) Apart from the Shares held by the Vendors:

 

  (i) no Shares or other interests in the share capital of the Company have been
issued or allotted, or agreed to be issued or allotted; and   (ii) there is no
currently effective resolution, agreement or proposal to allot any additional
Share, options or other pre-emptive rights to Shares or other interests in the
share capital of the Holding Company (or the Company).

 

  (f) All Company registers contain accurate records.   (g) The Holding Company
and the Company have lodged with the Australian Securities Commission all
returns, particulars, resolutions and documents which are relevant to and
indicate the position relating to the Company at the date of this Agreement and
the information contained in those returns and documents is accurate and
complete.

 



C. Real property       The Company does not own any real property.     D.
Intellectual property       ????     E. Insurances

 

  (a) The Company holds insurance policies particulars of which have been
provided to the Purchaser on or before the Completion Date (called “insurance
policies”).   (b) The Vendor is unaware of any of the insurance policies being
subject to unusual terms or restrictions or that the premium is at a rate
exceeding normal rates charged by the particular insurer for those types of
policies and risks.   (c) The Vendor is unaware of there being any claim
outstanding under any of the insurance policies at the date of this Agreement or
of any circumstances which are likely to give rise to any claim.   (d) No act,
omission or circumstance has occurred which would render any of the insurance
policies void or voidable, or entitle the insurer to cancel a policy or to
refuse a claim.

 

 

 

 

SCHEDULE 3 - PURCHASER WARRANTIES

 

1 Purchaser’s standing and authority     1.1 Purchaser

 

The Purchaser and the New Director have full legal capacity and power to enter
into this Agreement and to carry out the transactions that this Agreement
contemplates.

 

1.2 No conflict

 

The execution, delivery and performance of this Agreement and all other
documents contemplated by this Agreement by the Purchaser and the New Director:

 

  (a) constitute legal, valid and binding obligations of the Purchaser and the
New Director enforceable in accordance with the relevant document’s terms and
conditions; and         (b) do not result in a breach of, or a default under,
the Purchaser’s constitution, trust deed or other constituent documents of the
Purchaser or the New Director.

 



1.3 No Insolvency Event

 

The Purchaser and the New Director is not subject to a current or threatened
Insolvency Event and there are no facts, matters or circumstances that are
reasonably likely to give rise to the occurrence of any Insolvency Event in
relation to the Purchaser or the New Director.

 

 

 

 

EXECUTION       EXECUTED by SFO ENTERPRISES PTY LTD ATF SFO ENTERPRISES TRUST
ACN 603 266 333 by its duly authorised representative:           Signature of
Authorised Representative           Name of Authorised Representative          
Signature of Witness           Name of Witness       EXECUTED by FIRST NAMES
(SINGAPORE) PTE LTD   ORG NO.: 614 781 154 by its duly authorised
representative:           Signature of Authorised Representative           Name
of Authorised Representative           Signature of Witness           Name of
Witness  

 

 

 



 

EXECUTED by SHAFFIER PTY LTD   ACN 607 485 692 by its duly authorised
representative:           Signature of Authorised Representative           Name
of Authorised Representative           Signature of Witness           Name of
Witness       EXECUTED by ANVIA (AUSTRALIA) PTY LTD ACN 605 782 849   in
accordance with s127 of the Corporations Act 2001 (Cth)   by being signed by the
following officers:  

 



/s/ JAMES KENNETT   Signature of Director       JAMES KENNETT       /s/ JAMES
TWENTYMAN   Signature of Witness       JAMES TWENTYMAN   Name of Witness (please
print)  



 











 

 

